DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/20/21 after final rejection of 7/29/21 and advisory action of 10/6/21. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered. The Office action on currently pending claims 1, 6, 7, and 10 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 10, are rejected under 35 U.S.C. 103 as obvious over US/4, 704, 658 to Yokouchi et al. (hereafter “Yokouchi”, of record) 
Regarding claim 1, Yokouchi discloses (Fig. 9) an immersion cooling apparatus (100”), configured to accommodate and cool at least one heat source (3, 4), comprising: a tank (20); a coolant (5), accommodated in the tank and adapted to be in direct thermal contact with the at least one heat source; and a plurality of the heat pipe condensers (16) arranged along an inner wall (21) of the tank (20) so as to surround a central area of the tank (at least the upper and bottom condensers surround the central area of the tank) and partially immersed in the coolant (Fig. 9).
Yokouchi does not disclose: the plurality of condensers are arranged along inner walls of the tank and connected in serial manner to form a polygonal structure surrounding a central area of the tank.
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have positioned the heat pipe condensers of Yokouchi in any suitable way, including along inner walls of the tank and connected in serial manner to form a polygonal structure surrounding a central area of the tank as claimed, in order to achieve improved reliquification efficiency of the coolant, and subsequently, more efficient heat transfer and enhanced overall cooling (col. 10, l. 67 - col. 11. l. 6; col. 11, ll. 25-30), since it In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, the rational that a particular shape (i.e., of the condensers’ arrangement) is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 
	Regarding claim 6, Yokouchi discloses (Fig. 9) at least one turbulence generator (89), wherein the at least one turbulence generator is located  in the tank (20) and configured to increase a disturbance of the coolant (inherently, since said member(s) (89) are analogous to members (8, 9, 8’, and 9’) depicted on Fig. 4 and 8 [col. 10, l. 67 to col. 11, l. 6], which assist in creating the turbulent flow of the liquid coolant  indicated by circular arrows on said Fig. 4 and 8).
Regarding claim 7, Yokouchi discloses (Fig. 10) an immersion cooling apparatus (100’’’), configured to accommodate and cool at least one heat source (4a-4c), comprising: a tank (20); a coolant (5), accommodated in the tank and adapted to be in direct thermal contact the at least one heat source; and a plurality of condenser(s) (6) fully immersed in the coolant (Fig. 10), wherein the plurality of condensers (6) are located within the tank and arranged along an inner wall of the tank so as to surround a central area of the tank (at least the peripheral condensers surround the central area of the tank as can be seen on Fig. 10).
Yokouchi does not disclose: the plurality of condensers are arranged along inner walls of the tank and connected in serial manner to form a polygonal structure surrounding a central area of the tank.
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have positioned the heat pipe condensers of In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, the rational that a particular shape (i.e., of the condensers’ arrangement) is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 
Furthermore, Yokouchi in relation to the embodiment of Fig. 10 does not specifically teach that the at least one condenser (6) comprises at least one heat pipe. However, in relation to the embodiment of Fig. 9, Yokouchi teaches that the condensers (16) are the heat pipes (col. 10, l. 67 - col. 11. l. 6). Also, it was  a common knowledge in the cooling art before the effective filing date of the claimed invention that heat pipes are very effective self-containing autonomous heat transferring devices.
	Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have implemented the condensers in the embodiment of Fig. 10 of Yokouchi as heat pipes according to the teachings of Yokouchi pertained to the embodiment of Fig. 9, in order to achieve improved reliquification efficiency of the coolant, and subsequently, more efficient heat transfer and enhanced overall cooling (col. 10, l. 67 - col. 11. l. 6; col. 11, ll. 25-30). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 10, Yokouchi discloses (Fig. 9) at least one turbulence generator (89), wherein the at least one turbulence generator is located  in the tank (20) and configured to increase a disturbance of the coolant (inherently, since said member(s) (89) are analogous to members (8, 9, 8’, and 9’) depicted on Fig. 4 and 8 [col. 10, l. 67 to col. 11, l. 6], which assist in creating the turbulent flow of the liquid coolant  indicated by circular arrows on said Fig. 4 and 8).
Response to Arguments

Applicant's arguments have been fully considered but are moot since the rejection has been modified to meet the amended portions of the claims as explained above. Furthermore, the Office directs the Applicant’s attention to the fact that no arguments pertained to the obviousness rejection were presented. Accordingly, the Office has interpreted the aforementioned fact as Applicant’s agreement with the position of the Office and the obviousness rejection has been reiterated in the body of the rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835